Name: Commission Regulation (EEC) No 800/83 of 29 March 1983 on the opening of supplementary quotas for imports into the Community of certain textile products originating in certain third countries participating in the 1983 Berlin Trade Fairs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7 . 4. 83 Official Journal of the European Communities No L 89/ 17 COMMISSION REGULATION (EEC) No 800/83 of 29 March 1983 on the opening of supplementary quotas for imports into the Community of certain textile products originating in certain third countries participating in the 1983 Berlin Trade Fairs THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Article 1 In addition to the quantitative limits on imports established by Regulation (EEC) No 3589/82, supple ­ mentary quotas as set out in the Annex hereto shall be opened in respect of the Berlin Trade Fairs to be held in 1983 and shall be allocated to the Federal Republic of Germany. Having regard to Council Regulation (EEC) No 3589/82 of 23 December 1982 establishing a common procedure for administering quantitative quotas ('), and in particular Article 9 (3) thereof, Whereas, by Regulation (EEC) No 3589/82, the impor ­ tation of textile products originating in certain third countries was made subject to quantitative limitation and allocation among the Member States and to common rules for authorization ; Article 2 1 . The authorities of the Federal Republic of Germany shall authorize imports, not exceeding the supplementary quotas referred to in Article 1 , only in respect of such contracts signed in Berlin during the Berlin Trade Fair as are recognized by those authori ­ ties as being eligible, provided that products covered by such approved contracts are placed on board for exportation to the Federal Republic of Germany in the third country in which they originate after 1 November 1983 . 2 . The period of validity of import authorizations or equivalent documents issued in accordance with para ­ graph 1 shall not extend beyond 31 December 1984. 3 . The Commission shall be informed not later than 31 December 1983 of the total quantities covered by contracts authorized under paragraph 1 . Whereas trade fairs are to be held, as in previous years, in Berlin in 1983 at which third countries which export products subject to Regulation (EEC) No 3589/82 are expected to participate ; whereas supple ­ mentary quotas have already been opened in respect of previous fairs by Commission Regulations ; whereas the existing shares of Community quotas allocated to the Federal Republic of Germany may again be insuf ­ ficient to meet the requirements of the trade fairs ; Whereas it is therefore necessary to open supplemen ­ tary quotas for the Berlin Trade Fairs and to allocate these to the Federal Republic of Germany ; Article 3 Whereas it is desirable that import authorizations should be issued in accordance with the requirements on origin specified in Article 2 of Regulation (EEC) No 3589/82 ; Importation of the textile products covered by authori ­ zation given in accordance with Article 2 shall be made in accordance with the provisions of Article 2 of Regulation (EEC) No 3589/82 . Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee set up by Regulation (EEC) No 3589/82, Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.(') OJ No L 374, 31 . 12 . 1982, p . 106 . No L 89/ 18 Official Journal of the European Communities 7. 4 . 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 March 1983 . For the Commission Wilhelm HAFERKAMP Vice-President 7. 4. 83 Official Journal of the European Communities No L 89/ 19 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Third countries Units Quantities 4 60.04 B I II a) b) c) IV b) 1 aa) dd) 2 ee) d) 1 aa) dd) 2 dd) 60.04-19 ; 20 ; 22 ; 23 ; 24 ; 26 ; 41 ; 50 ; 58 ; 71 ; 79 ; 89 Under garments, knitted or crocheted, not elastic or rubberized : Shirts, T-shirts, lightweight fine knit roll , polo or turtle necked jumpers and pullo ­ vers, undervests and the like, knitted or crocheted, not elastic or rubberized, other than babies' garments, of cotton or synthetic textile fibres ; T-shirts and lightweight fine knit roll , polo or turtle necked jumpers and pullovers, of regene ­ rated textile fibres India Malaysia Pakistan Philippines Thailand Bulgaria Singapore 1 000 pieces 120 62 86 120 105 25 75 5 60.05 A I II b) 4 bb) 1 1 aaa) bbb) ccc) ddd) eee) 22 bbb) ccc) ddd) eee) fff) 60.05-01 ; 31 ; 33 ; 34 ; 35 ; 36 ; 39 ; 40 ; 41 ; 42 ; 43 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : Jerseys , pullovers , slip-overs, twinsets, cardigans, bed-jackets and jumpers, knitted or crocheted, not elastic or rubberized, of wool, of cotton or of man-made textile fibres Hungary Pakistan Philippines Poland Thailand Bulgaria Malaysia Singapore Peru 1 000 pieces 75 110 80 40 108 25 25 40 22 6 61.01 B V d) 1 2 3 e) 1 2 3 61.02 B II e) 6 aa) bb) cc) 61.01-62 ; 64 ; 66 ; 72 ; 74 ; 76 61.02-66 ; 68 ; 72 Men's and boys' outer garments : Women's, girls' and infants' outer garments : B. Other : Men's and boys' woven breeches, shorts and trousers (including slacks) ; women's, girls' and infants' woven trou ­ sers and slacks, of wool , of cotton or of man-made textile fibres Poland Sri Lanka Thailand Hungary Indonesia India Malaysia Singapore Philippines Brazil 1 000 pieces 50 49 29 25 54 55 67 50 97 40 7 60.05 A II b) 4 aa) 22 33 44 55 61.02 B II e) 7 bb) cc) dd) 60.05-22 ; 23 ; 24 ; 25 61.02-78 ; 82 ; 84 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : II . Other Women's , girls ' and infants' outer garments : B. Other : Blouses and shirt-blouses, knitted or crocheted (not elastic or rubberized), or woven, for women, girls and infants, of wool , of cotton or of man-made textile fibres Hungary India Malaysia Indonesia Philippines Singapore Sri Lanka Thailand Bulgaria 1 000 pieces 30 188 15 50 60 119 51 48 10 No L 89/20 Official Journal of the European Communities 7. 4. 83 Cate ­ gory CCT heading No NIMEXE code (1983) Description Third countries Units Quantities 8 61.03 A 61.03-11 ; 15 ; 19 Men's and boys' under garments, including collars , shirt fronts and cuffs : Men's and boys' shirts, woven, of wool, of cotton or of man-made textile fibres Malaysia Pakistan Singapore Sri Lanka Bulgaria Indonesia Poland Philippines Thailand India 1 000 pieces 61 65 65 136 45 104 60 80 22 181 9 55.08 62.02 B III a) 1 55.08-10 ; 30 ; 50 ; 80 62.02-71 Terry towelling and similar terry fabrics of cotton Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furni ­ shing articles : B. Other : Woven cotton terry fabrics ; toilet and kitchen linen of woven cotton terry fabrics Brazil India Pakistan Tonnes 128 29 55 10 60.02 A B 60.02-40 60.02-50 ; 60 ; 70 ; 80 Gloves, mittens and mitts, knitted or crocheted, not elastic or rubberized : Gloves, mittens and mitts , knitted or crocheted, not elastic or rubberized, impregnated or coated with artificial plastic materials Gloves, mittens and mitts, knitted or crocheted, not elastic or rubberized, other than those of category 10, of wool, of cotton or of man-made textile fibres Philippines Thailand 1 000 pairs 163 136 12 60.03 A B I II b) C D 60.03.-11 ; 19 ; 20 ; 27 ; 30 ; 90 Stockings, under stockings, socks, ankle ­ socks, sockettes and the like, knitted or crocheted, not elastic or rubberized : Other than women's stockings of synthetic textile fibres Thailand 1 000 pairs 202 13 60.04 B IV b) 1 cc) 2 dd) d) 1 cc) 2 cc) 60.04-48 ; 56 ; 75 ; 85 Under garments , knitted or crocheted, not elastic or rubberized : Men's and boys' underpants and briefs , women's, girls' and infants' (other than babies ') knickers and briefs , knitted or crocheted, not elastic or rubberized, of cotton or synthetic textile fibres Brazil Philippines Singapore 1 000 pieces 71 205 110 7 . 4. 83 Official Journal of the European Communities No L 89/21 Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Third countries Units Quantities 15 B 61.02 B II e) 1 aa) bb) cc) 2 aa) bb) cc) 61.02-31 ; 32 ; 33 ; 35 ; 36 ; 37 ; 39 ; 40 Women's , girls' and infants' outer garments : B. Other : Women's , girls ' and infants ' woven overcoats, raincoats and other coats, cloaks and capes, jackets and blazers , other than garments of category 15 A, of wool , of cotton or of man-made textile fibres Hungary India Poland Czechoslovakia 1 000 pieces 30 51 50 10 17 61.01 B V a) 1 2 3 61.01-34 ; 36 ; 37 Men's and boys' outer garments : Men's and boys' woven jackets (exclu ­ ding waister jackets) and blazers, of wool , of cotton or of man-made textile fibres India 1 000 pieces 56 19 61.05 A B I III 61.05-20 61.05-30 ; 99 Handkerchiefs : A. Of woven cotton fabric, of a value of more than 15 ECU/kg net weight B. Other : Handkerchiefs of woven fabrics , of a value of not more than 15 ECU/kg India Malaysia 1 000 pieces 1 005 2 749 20 62.02 B I a) c) 62.02-12 ; 13 ; 19 Bed linen, table linen , toilet linen and kitchen linen ; curtains and other furni ­ shing articles : B. Other : Bed linen , woven Brazil India Tonnes 99 144 21 61.01 B IV 61.02 B II d) 61.01-29 ; 31 ; 32 ; 61.02-25 ; 26 ; 28 Men's and boys' outer garments : Women's , girls ' and infants' outer garments : B. Other : Parkas , anoraks , windcheaters and the like , woven , of wool , of cotton or of man-made textile fibres Philippines Singapore Thailand Sri Lanka 1 000 pieces 150 36 83 90 22 56.05 A 56.05-03 ; 05 ; 07 ; 09 ; 11 ; 13 ; 15 ; 19 ; 21 ; 23 ; 25 ; 28 ; 32 ; 34 ; 36 ; 38 ; 39 ; 42 ; 44 ; 45 ; 46 ; 47 Yarn of man-made fibres (discontinuous or waste) not put up for retail sale : A. Of synthetic textile fibres : Yarn of discontinuous or waste synthetic fibres not put up for retail sale Malaysia Singapore Thailand Tonnes 147 112 37 No L 89/22 Official Journal of the European Communities 7 . 4. 83 Cate ­ gory CCT heading No NIMEXE code (1983) Description Third countries Units Quantities 24 60.04 B IV b) 1 bb) 2 aa) bb) d) 1 bb) 2 aa) bb) 60.04-47 ; 73 60.04-51 ; 53 ; 81 ; 83 Under garments , knitted or crocheted, not elastic or rubberized : Men's and boys' pyjamas, knitted or crocheted, of cotton or of synthetic textile fibres Women's, girls ' and infants ' (other than babies ') knitted or crocheted pyjamas and night dresses, of cotton or synthetic fibres Brazil Singapore Philippines Thailand 1 000 pieces 40 17 120 52 26 60.05 A II b) 4 cc) 1 1 22 33 44 61.02 B II e) 4 bb) cc) dd) ee) 60.05-45 ; 46 ; 47 ; 48 61.02-48 ; 52 ; 53 ; 54 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : II . Other Women's, girls' and infants' outer garments : B. Other : Women's, girls' and infants' (other than babies') woven and knitted or crocheted dresses, of wool, of cotton or of man ­ made textile fibres India Philippines Thailand Poland 1 000 pieces 178 55 71 15 27 60.05 A II b) 4 dd) 61.02 B II e) 5 aa) bb) cc) 60.05-51 ; 52 ; 54 ; 58 61.02-57 ; 58 ; 62 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : II . Other Women's, girls' and infants' outer garments : B. Other : Women's, girls ' and infants ' (other than babies') woven and knitted or crocheted skirts , including divided skirts India Singapore 1 000 pieces 160 18 29 61.02 B II e) 3 aa) bb) cc) 61.02-42 ; 43 ; 44 Women's, girls' and infants' outer garments : B. Other : Women's , girls ' and infants ' (other than babies') woven suits and costumes (including coordinate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), of wool , of cotton or of man ­ made textile fibres India 1 000 pieces 147 7. 4. 83 Official Journal of the European Communities No L 89/23 Cate ­ gory CCT heading No N1MEXE code ( 1983) Description Third countries Units Quantities 31 61.09 D 61.09-50 Corsets, corset-belts, suspender-belts, bras ­ sieres, braces, suspenders, garters and the like (including such articles of knitted or crocheted fabric), whether or not elastic : Brassieres, woven , knitted or crocheted Brazil Philippines Czechoslovakia 1 000 pieces 72 200 20 39 62.02 B II a) c) III a) 2 c) 62.02-40 ; 42 ; 44 ; 46 ; 51 ; 59 ; 65 ; 72 ; 74 ; 77 Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furni ­ shing articles : B. Other : Woven table linen, toilet and kitchen linen other than of cotton terry fabric Brazil India Tonnes 85 36 73 60.05 A II b) 3 60.05-16 ; 17 ; 19 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : II . Other Track suits of knitted or crocheted fabric , not elastic or rubberized, of wool , of cotton or of man-made textile fibres Czechoslovakia Thailand 1 000 pieces 5 25